Citation Nr: 1517830	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-18 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for post traumatic surgical facial repair scars.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to November 1971 and from February 1977 to November 1977.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2012, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

In a September 2012 decision, the Board denied an initial compensable rating for post traumatic surgical facial repair scar.  At that time, the matters of service connection for neurologic disabilities of the face and low back as well as the issue of a total rating by reason of individual unemployability due to service-connected disabilities (TDIU) were remanded.  By rating decision dated in May 2013, TDIU and service connection for radiculopathy of the sciatic nerve and fifth cranial nerve were granted.  The appellant appealed the Board's denial of  an initial compensable rating for facial scars to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision regarding an initial compensable rating for post traumatic surgical facial scars was vacated pursuant to a May 2013 Order, following a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's September 2012 decision regarding the denial of an initial compensable rating for post traumatic surgical facial scars and remand the matter so that the Board could consider the Veteran's hearing testimony regarding pain of the facial scars.  At that time, the parties agreed that the Board also needed to consider the matter under revised regulations that became effective in October 2008, a request for which had not been made prior to the JMR.  The Court granted the JMR and remanded the case to the Board.  

The case was remanded by the Board in June 2014 for further development of the evidence.  Following remand, the RO increased the evaluation of the Veteran's facial scars to 10 percent, effective the date of the Veteran's claim in July 2006.  The case has been now been returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran's total facial scarring exceeds 13 cm in length, meeting one of the eight characteristics of disfigurement, but no more.  

2.  Two of the Veteran's facial scars are shown to be tender to palpation.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for facial scars, based on disfigurement, have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7800 (2007), (2014).  

2.  The criteria for a separate 10 percent rating for tender facial scars have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Code 7804 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  A May 2009 statement of the case (SOC) provided notice on the "downstream" element of initial rating; while an October 2014 supplemental SOC (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, an October 2006 letter provided the Veteran with general disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded a VA medical examination, most recently in August 2014.  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Increased Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014).  

In this case, the Board has considered the entire period of initial rating claim from July 2006 to see if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Facial Scars

Service connection for facial scars was granted by the RO in a July 2007 rating decision.  A noncompensable (0 percent) initial disability rating was awarded under the provisions of Code 7800 from the date of claim in July 2006.  As noted, the rating was increased to 10 percent, effective the date of the Veteran's claim.  The Veteran continues to claim an increased rating, and it is less than the maximum under the applicable criteria, so, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran contends that his facial scars are more disabling than currently evaluated.  During the March 2012 Board hearing, he testified that his scars were more disfiguring than the present rating would indicate and reported that the scar areas were very painful if he touched or bumped them.  He specifically stated that the area across his temple and around his eye was tender to the touch and that the right side of his face was sore when touched.  

Initially, the Board notes that the scar rating criteria were changed effective October 23, 2008; and those changes apply only to claims made on or after that date.  See 73 Fed. Reg. 54710 Sept. 23, 2008.  The introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review under revised Codes 7800, 7801, 7802, 7804, and 7805, irrespective of whether the Veteran's disability has increased since the last review.  Essentially, as noted, this is what the JMR ordered the Board to consider when it instructed that the Veteran's rating be reviewed under the revised criteria.  The previous (prior to October 23, 2008) and current versions (2014) of Diagnostic Code 7800 provide ratings for scars of the head, face, or neck, or for disfigurement of the head, face, or neck.  

Code 7800 provides that a skin disability with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  See 38 C.F.R. § 4.118, Code 7800.  

Note (1) to Code 7800 provides that, for the purposes of evaluating skin disabilities under Code 7800, the 8 characteristics of disfigurement are (1) scar 5 or more inches (13 or more centimeters) in length; (2) scar at least 1/4 inch (0.6 centimeters) wide at its widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square centimeters); 
(6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding 6 square inches (39 square centimeters). See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) (in effect prior to October 23, 2008). 

Note (2) to Code 7800 applies to tissue loss of the auricle or anatomical loss of the eye, and is inapplicable in the present case. See 38 C.F.R. § 4.118, Code 7800, Note 2 (in effect prior to October 23, 2008). 

Note (3) to Code 7800 directs that unretouched color photographs be taken into consideration when evaluating under these criteria.  See 38 C.F.R. § 4.118, Code 7800, Note 3 (in effect prior to October 23, 2008).

Amended Code 7800 adds Note (4) directing separately evaluate disabling effects other than disfigurement that are associated with an individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code. See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 4. 

Amended Code 7800 also adds Note (5) clarifying that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  See 38 C.F.R. § 4.118, Code 7800, Note 5.

Under the revised rating criteria for Code 7805, any disabling effects of scars not contemplated by Codes 7800 to 7804, such as limitation of motion, are to be evaluated under the appropriate diagnostic codes.  See 38 C.F.R. § 4.118.

Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage (in effect prior to October 23, 2008). 

Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118.  Diagnostic Code 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule) (in effect prior to October 23, 2008). 

Code 7805 provides that other scars are to be rated on limitation of function of affected part (in effect prior to October 23, 2008).  

Under the criteria of revised Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Code 7804, when applicable. 38 C.F.R. § 4.118, Code 7804 (2014). 

Under the criteria of revised Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Codes 7800-7804 are to be rated under an appropriate diagnostic code. 38 C.F.R. § 4.118, Code 7805 (2014).

An examination was conducted by VA in March 2007.  At that time, the Veteran related that he had been in a motor vehicle accident (MVA) during service when he went through a windshield.  He had plastic surgery for facial lacerations performed at Walter Reed Army Medical Center.  He had laceration superficial scars of the face; the first was under the right eye and was 7 cm in length and an elliptical-shaped scar.  The scar was flat and flesh-toned.  A 1 cm crescent-shaped scar was also flesh-toned.  He had scars on the lips that were not visible secondary to a full beard, but on the inner upper and lower lips there were scar lines from the laceration repair.  The left cheek had a 4 cm linear scar that was also flesh-toned.  He had no adherence to underlying tissue and no pain to palpation of the scars.  They were noted to be smooth, flush and stable.  There was no elevation or depression of the scars and they were considered superficial.  There was no inflammation, keloid, or edema formation.  There was no gross distortion of facial symmetry.  There was no induration or inflexibility of the skin and no loss of motion due to the scar.  There was some disfiguration as a result of the visible facial scars.  The diagnosis was post traumatic surgical facial repair scars.  

On a July 2009 VA general medical examination, it was commented that the Veteran had a few facial laceration/suture repair scars that were not problematic.  The head, face and neck were otherwise noted to be normal.  

An examination was conducted by VA in August 2014.  At that time, the diagnosis was facial scars due to injury sustained in an MVA accident.  The Veteran reported that the scars on his face became reddened when he was in the sun and that they were embarrassing.  During the examination, there was no redness of the scars noted and there was no obvious pain with facial movement.  The facial scars were not painful with palpation or pressure.  The scars were well healed after greater than 40 years since occurrence.  The mildly disabling characteristic of the scars was the Veteran's perception of his appearance.  Examination showed that the scars were not painful, unstable, or with frequent loss of covering of the skin over the scar.  They were not painful or unstable and not the result of burns.  The scars were as follows: A scar of the right cheek on the maxilla, measuring 4.5 cm by .01 cm; a scar of the left cheek on the upper jaw line measuring 4.5 cm by .01 cm; a scar of the left forehead above the brow, measuring 2.5 cm by .025 cm; and a diagonal scar from the left nare to below the right side of the lower lip, measuring 7 cm by .01cm.  There was no elevation, depression, adherence to the underlying tissue or missing underlying soft tissue.  There was no abnormal pigmentation or texture of the head, face, or neck.  There was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  There was no functional impact from the scars.  

The total length of the Veteran's facial scars is in excess of 13 cm.  As such they meet one of the eight characteristics of disfigurement and a 10 percent rating is warranted on this basis.  There is no evidence that any of the scars are at least .6 cm wide; they are not elevated or depressed; they are not adherent to the underlying tissue; there is no hypo- or hyper-pigmented area exceeding six square inches, no abnormality of the skin texture, no missing underlying soft issue, and no evidence of induration or inflexibility of the skin.  As such, he has not met any of the other characteristics of disfigurement.  Therefore, a rating in excess of 10 percent is not warranted under the schedular criteria for disfigurement.  

The VA examinations show no evidence of pain or tenderness of the scars, instability, or limitation of function of the face as a result of the scaring.  During the March 2012 Board hearing, however, the Veteran specifically testified that he had tenderness of the scarring around his eye and on the right side of his face.  Given this lay testimony, and resolving reasonable doubt in the Veteran's favor, two of the scars are shown to be tender to palpation.  Under the revised criteria outlined above, a rating of 10 percent is shown to be warranted.  As no more than two scars are shown to be painful, a rating in excess of this separate 10 percent evaluation is not shown to be warranted.  To this extent, the appeal is granted.  

Extraschedular Considerations 

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability 

picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's facial scars rating directly corresponds to the schedular criteria for the 10 percent evaluation for this disability.  In this regard, it is noted that the Veteran meets one, but only one, of the eight characteristics of disfigurement.  Additionally, the tenderness of two, but no more, of the scars on palpation meets the schedular criteria for an additional 10 percent rating.  For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's scars, and no referral for an extraschedular rating is required.  

Finally, the Veteran is in receipt of a total rating based on individual unemployability (TDIU).  Therefore, the matter of entitlement to a TDIU rating is not before the Board.  

						(CONTINUED ON NEXT PAGE)

ORDER

An initial evaluation in excess of 10 percent for post traumatic surgical facial repair scars, based on disfigurement, is denied. 

A separate 10 percent rating for tenderness of two of the post traumatic surgical facial repair scars is granted, subject to the controlling regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


